


Exhibit 10.18

REDACTED FOR
CONFIDENTIALITY

Confidential Treatment
Requested
The asterisked portions of this document have been omitted
and are filed separately with the Securities and Exchange Commission

DISTRIBUTION AGREEMENT

    This Distribution Agreement ("Agreement") is effective as of June 22, 2000,
between Integrated Device Technology, Inc., a corporation having its principal
place of business at 2975 Stender Way, Santa Clara, California 95054
("Supplier"), and Arrow Electronics, Inc., a corporation having its principal
place of business at 25 Hub Drive, Melville, NY 11747 ("Distributor"). The
parties agree as follows:

    1.  APPOINTMENT  Supplier appoints Distributor an authorized distributor of
its Products within the United States, Canada and Puerto Rico (the "Territory").
Supplier remains free to distribute its Products within the Territory either
directly or through other distributors or dealers. As used in this Agreement,
"Products" means all products offered for sale by Supplier generally, as set
forth and described in Supplier's current price list. Products may be added to
or deleted from the price list by Supplier on thirty (30) days prior written
notice to Distributor.

    2.  RESPONSIBILITIES OF DISTRIBUTOR  Distributor will use its reasonable
best efforts to:

    a.  maintain a competent and aggressive sales force and otherwise promote
the sale, lease or other distribution of the Products within the Territory;

    b.  maintain a representative inventory of Products in reasonably sufficient
quantities to provide adequate and timely delivery to Distributor's customers;

    c.  participate in such training programs as may be offered by Supplier;

    d.  comply, in the conduct of its business, with all applicable laws,
regulations and rulings, and to defend and indemnify Supplier against any
damages, fines, penalties or other awards or sanctions arising from any
violation thereof;

    e.  keep current and accurate books and records in accordance with generally
accepted accounting principles;

    f.   advertise the Products using the funds described in section 15 of this
Agreement, inform the public that Distributor is an authorized distributor of
the Products, and encourage customers or potential customers for the Products to
order the same from Distributor;

    g.  establish and maintain quality control, handling and testing procedures,
and such other programs as are necessary to ensure that the Products, as sold to
customers, are reliable, are in full compliance with all applicable laws,
standards, codes and regulations, are duly marked and labeled and are suitable
for resale or other distribution; and

    h.  submit all pricing adjustment claims within 90 days of Distributor's
shipment. Claims older than 90 days will be honored at the sole discretion of
Supplier. Distributor shall not take a debit for any pricing adjustments for
shipments made from Distributor's inventory until an approved claim response is
issued by Supplier.

    3.  RESPONSIBILITIES OF SUPPLIER  Supplier will use its reasonable best
efforts to:

    a.  furnish Distributor with current price and product information via EDI
(as hereinafter defined) and with a reasonable supply of such printed price
lists, sales literature, books, catalogues and the like as Supplier may prepare
and such training and technical and sales support from time to time to assist
Distributor in effectively carrying out its activities under this Agreement;

--------------------------------------------------------------------------------

    b.  advertise the Products, inform the public that Distributor is an
authorized distributor of the Products, encourage customers or potential
customers for the Products to order the same from its distributors (including
Distributor), and refer to its distributors (including Distributor) leads and
orders involving quantities of Products normally handled by distribution; and

    c.  establish and maintain quality control, manufacturing, handling and
testing procedures, and such other programs as are necessary to ensure that the
Products, as manufactured and sold to Distributor, are reliable, are in full
compliance with all applicable laws, standards, codes and regulations, are duly
marked and labeled and are suitable for resale or other distribution.

    4.  REPORTS AND AUDITS  Within one business day after the end of each week,
Distributor will send to Supplier, in a mutually agreeable electronic format,
inventory, claims and POS files containing the information specified in
Schedule C. No more than twice during any year, at reasonable times and upon
reasonable prior notice, employees of Supplier may: i) conduct a physical
inventory of Products in any stocking location (or, in automated facilities,
observe cycle counts and related methodology) or ii) audit such business
records, located at Distributor's corporate headquarters or other facilities, as
pertain solely to the purchase and resale of Products hereunder during any such
year.

    5.  ORDERS; DELIVERY; RESCHEDULING; CANCELLATION

    a.  Orders  Distributor will place written, telefaxed or electronically
interchanged purchase orders (or do so verbally with written confirmation within
thirty days), which will include the Products ordered, quantities requested,
delivery dates, prices, and shipping instructions (when necessary). Supplier
will acknowledge each order in writing, by telefax, or electronic interchange
within ten business days of the receipt thereof and will confirm the requested
shipment date or specify an alternative shipment date ("Acknowledged Shipment
Date"). Supplier reserves the right to reject any order submitted, without
liability to Distributor.

    b.  Shipping and Packing  All shipments shall be F.O.B. Supplier's factory
and will be made in accordance with Supplier's then current procedures.

    c.  Rescheduling and Cancellation  Distributor may, on at least thirty
(30) days prior written notice, reschedule the Acknowledged Shipment Date of, or
cancel, any order without cost or penalty.

    d.  Distributor's Acceptance  Distributor's acceptance of an order will
occur upon its receipt of the Products, unless Distributor notifies Supplier
within thirty (30) days of such receipt that the Products are damaged or do not
conform to Distributor's order.

    e.  Early Shipments  Products can be delivered up to fourteen (14) days
prior to the Acknowledged Shipping Date without rejection or penalty. Products
delivered more than fourteen (14) days prior to their Acknowledged Shipment Date
may be accepted or rejected by Distributor. Distributor must notify Supplier of
intent to reject within ten (10) business days. If Supplier is notified of
Distributor's intention to reject any such delivery, Supplier will issue (or
will be deemed to have issued) a Return Material Authorization within five days.
The return will be made freight collect.

    6.  PRICES  The prices for Products will be as set forth in Supplier's Price
List in effect as of the date of this Agreement, subject to change from such
date forward upon notice from Supplier to Distributor.

    a.  Price Increases  Price increases are effective as of the date specified
by Supplier. All Products shipped after the effective date of any price increase
will be shipped and invoiced at the price in effect at the time of shipment.
Price increases for Products in Distributor's inventory shall be in accordance
with the Market Price and Special Cost Programs if such programs are added to
this Agreement by a Schedule hereto.

    b.  Price Decreases  In the event Supplier decreases the price of any
Product, Distributor will receive a credit equal to the difference between the
price paid for the Product by Distributor (less any prior credits taken by
Distributor on such Product) and the new decreased price for the Product
multiplied by the quantity of such Product in Distributor's inventory, or in
transit to Distributor, on the effective date of the decrease. Within thirty
days of the effective date of such price decrease, Supplier

--------------------------------------------------------------------------------

shall issue a credit memo to Distributor. Distributor shall review the credit
memo and inform Supplier in writing within thirty (30) days of any
discrepancies. All Products shipped after the effective date of any price
decrease will be shipped and invoiced at the price in effect at the time of
shipment.

    c.  Taxes and Other Charges  Distributor will pay any applicable sales or
use taxes pertaining to its purchase of the Products (and, if Products are to be
delivered to points outside the United States, the cost of packing, duties,
licenses, and fees) if included as a separate item on the invoices sent by
Supplier to Distributor.

    d.  Terms  ******  Payment must be made either electronically by Fed Wire or
Automated Clearing House (ACH) transfer for value, or by check physically
delivered by 11:00 A.M. local time at the bank lockbox location specified by
IDT. If the discount date falls on a weekend or a banking holiday the payment
must be received on the banking day immediately prior to the weekend or holiday
to obtain the discount. Supplier reserves the right to set off any amounts due
to Distributor against any debts owed by Distributor.

    7.  RETURN OF PRODUCT

    a.  Quarterly Rotation  Once in each quarter, Distributor may return to
Supplier, for credit, a quantity of Products the value of which will not exceed
five percent of the amount invoiced by Supplier to Distributor for all Products
purchased by Distributor during the previous quarter. Such returns, which may be
made from one or more stocking locations, will be shipped F.O.B. Supplier's
domestic facility, as designated by Supplier, freight prepaid. Distributor must
obtain a return authorization from Supplier prior to shipment, and all Products
returned must be in their original unopened packaging, undamaged, and in
merchantable condition. Obsolete Products may only be returned under
Paragraph 8. The following product classifications, as set forth in Supplier's
price list, shall further govern allowable and non-allowable returns from
Distributor:

Product Class

"A"  Return to the factory in factory sealed boxes or bags and in factory order
increments

"B"  Return to the factory in factory order increments

"C"  Non-Returnable to factory

"D"  Non-Returnable to factory

"R"  Return to the factory in factory order increments

Products that change to a classification of "C" or "D" will be subject to a
thirty (30) day return period after the change.

    b.  Initial Purchases  Any and all initial stocking Products ordered by
Distributor upon execution of this Agreement may be returned for credit within
nine months of the effective date of this Agreement, subject to all of the terms
and conditions of Paragraph 7(a) above, but will not be counted as a "stock
rotation" for purposes of computing the amount of Products returnable under
Paragraph 7(a).

    c.  General Terms of Product Return  Distributor shall obtain Supplier's
prior specific authorization number for any return of Product permitted
hereunder. Distributor shall return all Product thus authorized within thirty
(30) days after authorization, or such authorization shall lapse. Unless
otherwise specified herein, all returns shall be shipped FOB Supplier's domestic
facility, freight prepaid. Distributor shall return Products in the manner and
to the destination directed by Supplier. Distributor may return any Products
shipped to but not ordered by Distributor Ex Works Distributor (Freight
Collect). Returns of Products not expressly authorized hereunder will be refused
by Supplier and returned to Distributor, transportation charges collect.

    8.  PRODUCT CHANGES

    a.  Obsolescence and Modification  Supplier reserves the right to
discontinue the manufacture or sale of, or otherwise render or treat as
obsolete, any or all of the Products (or to modify the design or manufacture of
any Product so as to preclude or limit Distributor's sales of such Product) upon
at

--------------------------------------------------------------------------------

least thirty days prior written notice to Distributor. Distributor may, in its
discretion, within thirty days of its receipt of such notice, except for Product
Classes C and D, notify Supplier in writing of its intention to return any or
all such Products which remain in its inventory for a credit equal to the net
price paid by Distributor for such Products. The Products must be returned
within thirty days of the date of Distributor's receipt of Supplier's return
authorization or such authorization will lapse. Supplier will pay all freight
and shipping charges in connection with any such returns. Such returns will not
be counted for computing the amount of Products returnable under Paragraph 7(a).

    9.  WARRANTY  The Products will be covered by Supplier's standard
warranties, copies of which are attached to this Agreement as Schedule A. The
warranty period set forth in Schedule A will begin with Supplier's shipment to
Distributor, and the warranty will extend directly to Distributor's customer as
if it had purchased the Products directly from Supplier.

    IDT DISCLAIMS THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE. EXCEPT FOR THE STATUTORY WARRANTY OF TITLE, THERE ARE NO
OTHER EXPRESS OR IMPLIED WARRANTIES.

    10. INTELLECTUAL PROPERTY INDEMNIFICATION  Supplier shall defend, at its
expense, any action brought against Distributor, its affiliates and its
customers to the extent it alleges that a Product of Supplier infringes a Unites
States patent, United States mask work right, or United States copyright or
trademark, provided that Supplier is promptly notified in writing of any claim,
is given sole control of the defense and settlement thereof, and is provided
with all reasonable assistance in connection therewith. If any Product is
finally adjudged to so infringe, Supplier shall, at its option, (a) procure for
Distributor, its affiliates and its customers the right to continue using the
product; (b) modify or replace the product so there is no infringement; or
(c) refund the net purchase price paid upon return of the Product.

    Supplier shall have no liability regarding any claim arising out of the use
of the Product in combination with other goods if the infringement would not
occur but for such combination. Distributor shall defend, indemnify, and hold
Supplier harmless from any and all expense, damage, cost or losses resulting
from any suit or proceeding brought for infringement of US patents, US
maskworks, US copyrights, or US trademarks arising from compliance with the
design, specifications or instructions of Distributor, its affiliates and
customers.

    THE FOREGOING INDEMNITY CONSTITUTES SUPPLIER'S SOLE LIABILITY AND
DISTRIBUTOR'S EXCLUSIVE REMEDY FOR U.S. PATENT INFRINGEMENT AND IS IN LIEU OF
ALL EXPRESS, IMPLIED OR STATUTORY WARRANTIES RELATING THERETO.

    11. TERM AND TERMINATION

    a.  Term  This Agreement is effective once signed by both parties and until
terminated in accordance with the provisions of this paragraph. Either party may
at any time terminate this Agreement without cause and for its convenience by
giving thirty (30) days prior written notice to the other. Supplier and
Distributor represent that they have considered the making of expenditures in
preparing to perform under this Agreement. In that regard, both parties
acknowledge that neither party will in any way be liable to the other for any
loss, expense or damage (including special, consequential, or incidental
damages) by reason of any termination of this Agreement without cause.

    b.  Events of Default  Any of the following is a default under this
Agreement:

    i.   the assignment of this Agreement by either party without the prior
written consent of the other party;

    ii.  either party's failure to cure any breach of this Agreement within
thirty days following written notice thereof from the other (or, if not curable
within sixty days, if the cure is not commenced within that period and
thereafter diligently completed); and

    iii.  the assignment by either party of its business for the benefit of
creditors, or the filing of a petition by either party under the Bankruptcy Code
or any similar statute, or the filing of such a petition against either of them
which is not discharged or stayed within sixty days, or the appointment

--------------------------------------------------------------------------------

of a receiver or similar officer to take charge of either party's property, or
any other act indicative of bankruptcy or insolvency.

    c.  Remedies upon Default  In the event of either party's default, the other
party may terminate this Agreement for cause by written notice and/or avail
itself of any remedy available at law or equity, subject to the limitations
contained in this Agreement.

    d.  Return of Inventory  In the event of any termination of this Agreement,
Supplier will repurchase from Distributor any or all unsold Products designated
by Distributor from its inventory at the price paid therefor by Distributor,
less any and all credits taken by Distributor on such Products. Supplier must
receive a detailed return listing by part and quantity not later than thirty
(30) days after the termination date. If Distributor terminates this Agreement
without cause, or Supplier terminates it with cause, the price will be reduced
by a ten percent handling charge and Distributor will pay all freight and
shipping charges. In the event of any termination, Supplier will, at
Distributor's request, honor any Distributor purchase order then outstanding for
delivery within ninety (90) days of the date of termination. Supplier may
require payment in advance for such Products.

    All Products must be in their original, unopened, packaging, in merchantable
condition, and be received within thirty (30) days of the date of Supplier's
RMA, or authorization shall lapse. Obsolete Products may only be returned under
paragraph 8.

    In addition, all returned Products must meet the requirements for its
Product classification:

    The following product classifications, as set forth in Supplier's price
list, shall govern allowable and non-allowable returns from Distributor:

Product Class

"A"  Return to the factory in factory sealed boxes or bags and in factory order
increments.

"B"  Return to the factory in factory order increments.

"C"  Non-Returnable to factory.

"D"  Non-Returnable to factory.

"R"  Return to the factory in factory order increments.

    e.  Ship and Credit/Debit  All ship and credit/debit authorizations shall
expire 90 days after termination of this Agreement and may only be extended in
writing by Supplier, at its sole discretion.

    Supplier will be required to accept only those Products which are in their
original unopened packaging or are undamaged and in merchantable condition. No
termination of this Agreement will affect any obligation of either party to pay
amounts due to the other hereunder.

    12. DATA INTERCHANGE  The terms and conditions of the electronic data
interchange or "EDI" between Supplier and Distributor shall be governed by
Schedule C.

    13. RIGHTS IN DATA  Technical information and software, if any, are subject
to the U.S. Government's Restricted Rights Legend, and use, duplication, or
disclosure by the Government is subject to restrictions set forth in Federal
Acquisition Regulation 52-227-19.

    All software is copyrighted. All maskworks are registered. Distributor shall
not copy, reverse engineer or decompile or disassemble any product or software
without Supplier's express written consent.

    14. EXPORT CONTROL  Distributor shall comply with all rules and regulations
of the U.S. Government and the Bureau of Export Administration regarding the
direct and indirect export of Products. Distributor will indemnify and hold
Supplier harmless from and against any claim, loss or liability arising out of
any breach of this paragraph, whether intentional or unintentional.

    15. MARKETING COMMUNICATION  To assist Distributor in advertising and
promoting the Products, Supplier will accrue into a cooperative marketing fund
one-half percent (0.5%) of the net sales dollars invoiced to Distributor each
month, to be used by Distributor for promotional efforts

--------------------------------------------------------------------------------

approved by both Distributor and Supplier. All unused accrued funds shall expire
12 months from the accrual date.

    16. NOTICES  Notices under this Agreement will be deemed given when
delivered by hand, overnight carrier, or deposited in the United States mail as
certified mail, postage prepaid, addressed to the president of Distributor at
its then principal place of business and if to Supplier to the Vice President of
Sales and the North America Distribution Sales Manager at its then principal
place of business.

    17. TRADEMARKS  This Agreement does not create, and neither party will have
any right in, or to the use of, any mark, name, style or logo of the other
party. Distributor is, however, hereby granted a nonexclusive right to use
Supplier's marks, names or logos to identify itself as an authorized distributor
of the Products and for advertising and promoting its services under this
Agreement. Distributor shall comply with all Supplier guidelines regarding the
use of Supplier's trademarks.

    18. CONFIDENTIAL INFORMATION  Each party will receive and maintain in
confidence all proprietary information, trade secrets or other know-how
belonging to the other (including but not limited to knowledge of manufacturing
or technical processes, financial and systems data, and customer information)
provided that any such information, secrets or know-how is clearly marked as
being confidential, except and to the extent that disclosure is required by law,
regulation or court order, or enters into the public domain through no fault of
the party obligated to maintain such confidentiality, or is received from a
third party without obligation of confidentiality. Neither party shall disclose
Confidential Information to any third party without the prior written consent of
the disclosing party. A party receiving Confidential Information shall use such
information solely for purposes consistent with the distribution of Products
hereunder and for no other purpose. Without limiting the foregoing, all material
and information made known to Supplier by Distributor pursuant to Paragraph 4 of
this Agreement is hereby designated as confidential, provided such material and
information is clearly marked as confidential information of Distributor.

    19. CREDITS  In the event Distributor is entitled to a credit from Supplier
which exceeds Distributor's obligation to Supplier at the time, Supplier will
pay the amount of such excess to Distributor within thirty (30) days of demand.

    20. AUTHORIZATION NOT UNREASONABLY WITHHELD  Except as provided herein,
whenever any consent, action or authorization is required or requested of either
party hereunder, it will not be unreasonably withheld or delayed. Any required
return authorization will be granted (or deemed to have been granted) within
sixty days from the day it is properly requested.

    21. FORCE MAJEURE  Neither party will bear any liability to the other for
any failure or delay to the extent that it results from acts of God, labor
difficulties, inability to obtain materials or any other cause beyond such
party's reasonable control.

    22. RELATIONSHIP OF PARTIES  The parties are independent contractors, each
in full control of its business. Under no circumstances will either party have
the right or authority to act or make any commitment on behalf of or bind the
other or represent the other as its agent in any way.

    23. PUBLICITY  This Agreement is confidential within the meaning of
paragraph 17. Except as required by law, no press release or other like
publicity regarding the relationship between Distributor and Supplier, this
Agreement or its termination will be made without the other party's prior
approval.

    24. GENERAL

    a.  Entire Agreement  This Agreement supersedes all prior communications or
understandings between Distributor and Supplier and constitutes the entire
agreement between the parties with respect to the matters covered herein. In the
event of a conflict or inconsistency between the terms of this Agreement and
those of any order, quotation, acknowledgment or other communication from one
party to the other, the terms of this Agreement will be controlling. Any
purchase order or other document which purportedly modifies, supersedes or
otherwise alters these terms and conditions shall be of no force or effect
whatsoever.

--------------------------------------------------------------------------------

    b.  Amendment  This Agreement cannot be changed in any way except by a
writing signed by an authorized representative of both parties.

    c.  Governing Law  This Agreement is made in, governed by, and will be
construed solely in accordance with, the internal laws of the State of
California. Any action brought under or in connection with this Agreement must
be instituted in the state or federal forum covering the defending party's
principal place of business.

    d.  Reformation  In the event any provision of this Agreement is held to be
invalid or unenforceable for any reason, such invalidity or unenforceability
will attach only to such provision and will not affect or render invalid or
unenforceable any other provision of this Agreement. Any such provision may be
reformed by a court of competent jurisdiction so as to render the same valid or
enforceable while most nearly effectuating the intent of the parties.

    e.  Assignment  Neither party has the right to assign this Agreement in
whole or in part without the prior written consent of the other except to
another corporation wholly-owned by or under common control with it. For
purposes hereof, an assignment includes, without limitation, a merger, sale of
assets or business, or other transfer of control by operation of law or
otherwise.

    f.   LIMITATION OF LIABILITY

    a.  IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER FOR SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES FOR ANY MATTER ARISING OUT OF OR UNDER THIS
AGREEMENT.

    b.  EXCEPT AS STATED IN PARAGRAPH 11 (INTELLECTUAL PROPERTY
INDEMNIFICATION), SUPPLIER'S MAXIMUM LIABILITY AND DISTRIBUTOR'S MAXIMUM
RECOVERY FOR ANY CLAIM ARISING OUT OF OR UNDER THIS AGREEMENT INVOLVING PRODUCTS
PURCHASED FOR RESALE SHALL NOT IN THE AGGREGATE EXCEED THE NET PURCHASE PRICE
PAID OF THE AFFECTED PRODUCTS.

    25. SCHEDULES  The indicated schedules are attached to, and are a part of,
this Agreement.

Schedule A—Supplier's Standard Warranties

Schedule B—Special Cost Program (If Applicable)

Schedule C—EDI Trading Partner Agreement

    Each party has entered this Agreement by having an authorized representative
sign below.

DISTRIBUTOR:

--------------------------------------------------------------------------------

    By:   

--------------------------------------------------------------------------------

        

--------------------------------------------------------------------------------

      (Typed Name)   (Title)    
SUPPLIER:

--------------------------------------------------------------------------------


 
  By:   

--------------------------------------------------------------------------------

        

--------------------------------------------------------------------------------

      (Typed Name)   (Title)    

--------------------------------------------------------------------------------

SCHEDULE A—SUPPLIER'S STANDARD WARRANTIES

    Supplier warrants that all products, when delivered, shall conform to
Supplier's specifications and be free of defects in manufacture and workmanship.
Provided Distributor notifies Supplier in writing within 90 days of the date of
delivery of printed circuit modules or boards, or within one year of the date of
delivery of integrated circuits or ceramic modules, to a common carrier at the
point of origin of such defective or nonconforming product, and promptly returns
such product to Supplier in accordance with Supplier's instructions, freight
prepaid, Supplier shall, at Supplier's option and expense, either repair,
replace, or refund the purchase price of any nonconforming or defective product.
Supplier shall have no obligation with respect to any damage arising from
misuse, neglect, tampering, unauthorized or improper use or installation,
disassembly, repair, alteration, or accident. Notwithstanding the foregoing, if
any product is designated developmental or experimental, such product shall be
purchased "as is, with all faults" and the remedy granted above shall be of no
force or effect whatsoever.

    SUPPLIER DISCLAIMS THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR
A PARTICULAR PURPOSE, EXCEPT FOR THE STATUTORY WARRANTY OF TITLE, THERE ARE NO
OTHER EXPRESS OR IMPLIED WARRANTIES.

SCHEDULE B—SPECIAL COST PROGRAM

1.  PURPOSE  The purpose of this Schedule is to provide a means by which
Distributor may provide specified Supplier products to designated key customers
with an initial cost to Distributor below the current Supplier US Distributor
Price Book ("Special Cost Program").

2.  PROCEDURES  Distributor shall follow all procedures and policies of Supplier
regarding the Special Cost Program. Supplier reserves the right to amend such
policies and procedures at any time and from time to time, however, Supplier
shall obtain Distributor's written agreement prior to making any changes to
Sections 2.E, 2.F. and 4.C. The current procedures are outlined below:

    A.  "Special Cost Products" are Supplier Products which are purchased by
Distributor under the Special Cost Program.

    B.  Distributor shall submit the required forms and information regarding
the customer, products to be purchased, anticipated volume and requested pricing
to Supplier.

    C.  Supplier shall review the information and determine, in its sole
discretion, if customer will be included in the Special Cost Program. If the
customer will be included, part numbers and pricing will be assigned.

    D.  Distributor may place orders for the Special Cost Products only for
resale to the designated customer. If Distributor must transfer such Special
Cost Products between the special inventory and standard inventory, Distributor
must comply with Supplier's Stock Transfer Procedure which Distributor is
familiar with. In the event of such an inventory transfer, Distributor shall
notify Supplier, in writing, within five days of such transfer and pay Supplier
the difference between the standard inventory cost and the special pricing.

    E.  Price Adjustment.  Special Cost Products shall be eligible for price
protection only as specified in Supplier's then current Special Cost policy and
procedures. Price adjustments may result in inventory and backlog write-down or
write-up and credit or payment between Distributor and Supplier as set forth
below:

     (i) Within ten days after the effective date of a price change, Supplier
shall provide Distributor with an inventory report for the affected Special Cost
Products.

    (ii) If Supplier decreases the price for any Special Cost Product, Supplier
shall provide a price protection credit to Distributor in an amount equal to the
difference between the prior Special Cost in effect at the date of the price
change and the new Special Cost multiplied by the quantity of such Special Cost
Product in Distributor's inventory on the effective date of such price change.

--------------------------------------------------------------------------------

    (iii) If Supplier increases the price for any Special Cost Product, Supplier
shall invoice Distributor in an amount equal to the difference between the prior
Special Cost in effect at the date of the price change and the new Special Cost
multiplied by the quantity of such Special Cost Product in Distributor's
inventory on the effective date of such price change.

    (iv) "Net Inventory Effect" Supplier shall submit the price protection
credit and the bill-up Invoice to Distributor at the same time. If the
combination of the credit and invoice result in a payment due by Distributor,
such payment shall be due and payable as set forth in the Agreement.

    (v) If the Net Inventory Effect results in a payment due from Distributor,
Distributor may, at Distributor's option, return Products to Supplier with a
value equal to the Net Inventory Effect. Special Cost Products which are
returned to Supplier must be from the Supplier product line in which the price
increase occurred. Distributor must request an RMA from Supplier within ten
(10) working days of Supplier's determination of and invoicing for the Net
Inventory Effect. Returns under this section in no way offset or relieve
Distributor from its obligations to pay any amounts due under section (iv).

    F.  Stock Rotation  The exchange value for Special Cost Products under stock
rotation privileges of the Agreement shall be the Special Cost Price at the time
of the stock rotation.

3.  RESTRICTIONS AND LIMITATIONS  Distributor shall comply with all Supplier
requirements regarding the Special Cost Program. Ship and Credit claims are not
permitted on Special Cost Product under any circumstances. The terms and
conditions of the Agreement shall govern purchases made by Distributor under the
Special Cost Program.

4.  TERM AND TERMINATION

    A.  Either Supplier or Distributor may terminate this Special Cost Program,
with cause or for convenience, upon 30 days written notice to the other party.

    B.  Either Supplier or Distributor may remove a Special Cost Product or
customer from the Special Cost Program upon notice to the other party. Such
notice shall be effective at the end of Distributor's then current fiscal month.

    C.  Upon termination of this Special Cost Program or removal of a Special
Cost Product from the Special Cost Program, the price of the (former) Special
Cost Product(s) will be adjusted to the cost shown in the then current Supplier
US Distributor Price Book. Price adjustments may result in inventory and backlog
write-down or write-up, credit or payment between Distributor and Supplier and
return of Special Cost Products using the procedures set forth in the Special
Cost policies and procedures. (The current procedure is outlined in Section 2.E.
of this Special Cost Schedule.) In lieu of any inventory write-up, Distributor
will be entitled to return any affected inventory to Supplier for credit.

SCHEDULE C—EDI TRADING PARTNER AGREEMENT

1.  PURPOSE. IDT and EDI Participant agree to establish a system whereby
communication and/or transactions between IDT and EDI Participant can be
accomplished through electronic means, rather than writing on paper.

2.  EDI OPERATIONS. Technical operational details necessary to implement the EDI
relationship contemplated herein such as defining transaction standards and sets
and selection of third party networks shall be mutually agreed upon and followed
by the parties in good faith using reasonable efforts. Any transaction not
agreed upon shall have no force or effect between parties.

3.  GENERAL TERMS AND CONDITIONS FOR PURCHASES AND SALES. This Agreement does
not express or imply any commitment to purchase or sell goods or services. The
terms and conditions set forth in the Distribution Agreement entered into
between IDT and EDI Participant shall govern all sales made under this
Agreement.

--------------------------------------------------------------------------------

4.  EDI TRANSACTIONS ENFORCEABILITY. IDT and the EDI Participant agree that all
rights, duties, and obligations which would accrue upon receipt of data in the
form of paper documentation shall accrue upon receipt of the data in electronic
form via EDI. Further, they agree: (1) that neither party shall contest the
admissibility of paper documentation copies of electronically transmitted data
under the business records exception to the hearsay rule, or the best evidence
rule, or the Statute of Frauds, on the basis that the data were not originated
or maintained in documentary form, or that the data do not constitute a signed
writing by a party intending to be bound thereby; (2) that company identifiers
such as DUNS numbers in data transmission fields or network access
identification codes shall constitute prima facie evidence of which EDI
participant sent a transmission; and (3) that copies of the transmitted and
received data, mechanically or electronically stored by either party shall
constitute evidence of the intended contents of the orders, acknowledgments,
transactions, and other information covered by this Agreement, if they are
machine readable and capable of reproduction into printed human readable form of
paper. Each party is obligated to retain records as prescribed by law or common
business practice.

5.  THIRD PARTY PUBLIC DATA NETWORK (PDN) USE. Each party is responsible for
establishing its own agreements with third party networks. Connect time and any
other charges of the third party network shall be paid for by the party
initiating each communication. Either party may change its third party network
at any time upon thirty (30) days prior written notice to the other party at the
address on the attached page hereof.

6.  TRANSMISSION REQUIREMENT. Each party shall have in place reasonable controls
to ensure timely handling of EDI transmissions and to promptly contact the
sending party for corrective action in the event of a transmission error, such
as an unintelligible or garbled transmission. Exhibit A contains specific
Transaction Sets that will be used by both parties. Proper receipt of an EDI
transmission shall not give rise to any obligation unless and until the party
initially transmitting such document has properly received in return an
acceptance document.

7.  SECURITY DUTIES. Each party is solely responsible for the selection,
implementation, and maintenance of appropriate security products, tools, tests
and procedures sufficient to meet its requirements for protecting its programs
and data from improper access, loss, alteration, or destruction.

    Each party shall treat as confidential and not provide or otherwise make
available the whole or any portion of the other party's network procedures,
passwords, or computer telephone numbers to any person other than to recipient's
employees who need to know, without written consent from the other party. Each
party agrees that its access to the other party's network, if any, will be
limited and agrees not to exceed the scope of authorized access. If the scope is
exceeded by a party, it will promptly notify the other party. Each party agrees
that it will take appropriate actions by instructions, agreement, or otherwise
with its employees who are permitted access to the aforementioned items to
notify them of EDI Participant's and their individual obligations under this
Agreement. Each party agrees that any other network procedure information shall
not be considered as confidential information unless a separate nondisclosure
agreement.

8.  TERM AND TERMINATION. The term of this Agreement shall begin when this
Agreement has been executed by both parties. Either party may terminate this
Agreement at any time for convenience without liability therefore, upon ten
(10) days prior written notice to the other party at the address on the attached
page hereof. However, such termination shall not relieve either party of any
contractual obligations incurred prior to termination.

9.  DAMAGE LIMITATION. NEITHER PARTY SHALL BE LIABLE FOR ANY LOSS OF PROFITS,
LOSS OF USE, LOSS OF INFORMATION, INTERRUPTION OF BUSINESS, OR INDIRECT,
SPECIAL, INCIDENTAL, OR CONSEQUENTIAL DAMAGES OF ANY KIND IN CONNECTION WITH OR
ARISING OUT OF THIS AGREEMENT WHETHER ALLEGED AS A BREACH OF CONTRACT OR
TORTUOUS CONDUCT, EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

--------------------------------------------------------------------------------

10.  FORCE MAJEURE. Neither party shall be liable for any failure to perform its
obligations hereunder where such failure results from any act of God or other
cause beyond such party's reasonable control, including without limitation, any
mechanical, electronic or communications failure which prevents electronic
transmission or receipt of data.

11.  APPLICABLE LAW / LIMITATION OF ACTIONS. The validity, performance and
construction of this Agreement will be governed by the laws of the State of
California, U.S.A. All legal actions, however asserted, shall be commenced
within one year from the date the cause of action arises.

12.  ASSIGNMENT. This Agreement shall not be assigned or transferred by either
party without the prior written consent of the other party.

13.  TRANSACTION SETS. All Transaction Sets shall be transmitted and formatted
in accordance with the American National Standards Institute (ANSI)ASC X12
standard or the Electronic Data Interchange for Administration of Commercial
Trade Standard (EDIFACT). This also includes the data dictionary, segment
dictionary, and transmission controls published as standards.

--------------------------------------------------------------------------------

EDI TRADING PARTNER AGREEMENT

1.   EDI Participant:         Company Name:         Address:  

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

2.EDI Business Contact Name, Address and Phone Number

IDT
EDI Coordinator
Corporate Customer Service
Integrated Device Technology, Inc.
Santa Clara, CA 95052
(408) 330-1839

EDI Participant

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

3.Address for Legal Notices

IDT
Integrated Device Technology, Inc.
2975 Stender Way, Mail Stop C4-25
Santa Clara, CA 95054
Attn.: General Counsel

EDI Participant

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

4.Third Party Network Provider


IDT: GEIS
EDI Participant:  

--------------------------------------------------------------------------------

EXHIBIT A

1.Transaction Sets.

    All Transaction Sets shall be transmitted and formatted in accordance with
the American National Standards Institute ("ANSI")ASC X12 standard or the
Electronic Data Interchange for Administration of Commercial Trade Standard
("EDIFACT"), as reflected below beside each Transaction Set. This also includes
the data dictionary, segment dictionary, and transmission controls published as
standards.

--------------------------------------------------------------------------------

2.Transaction Sets, and minimum field requirements where applicable, to be
transmitted are as follows


810—Invoice 850—PO 855—PO Ack. 867—POS (Maximum of two digits after the decimal
point and invoice and item number must be unique per line item)     1.   Branch
    2.   End Customer Name     3.   End Customer Number     4.   Quantity Sold  
  5.   Part Number     6.   Resale Price     7.   Invoice Number     8.  
Invoice Item Number     9.   Invoice Date/Ship Date     10.   Transaction Type  
  11.   Authorization Number (If sending against it)     12.   Inventory
Location Code
846—Inventory-     1.   Branch     2.   Part Number     3.   Inventory     4.  
Book Price     5.   Inventory Location Code
844—Ship and debit claim (Maximum of two digits after the decimal point and
invoice and item number must be unique per line item)     1.   Branch     2.  
End Customer Name     3.   End Customer Number     4.   Quantity Sold     5.  
Part Number     6.   Resale Price     7.   Adjusted Cost     8.   Book Cost    
9.   Invoice Number     10.   Invoice Item Number     11.   Invoice Date/Ship
Date     12.   Claim Date     13.   Transaction Type     14.   Authorization
Number
849—Ship and debit response 856—Ship notice 870—Backlog 832—Cost book

--------------------------------------------------------------------------------
